Citation Nr: 9901239	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-19 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently rated as 10 percent 
disabling.

3.  Entitlement to a compensable rating for residuals of a 
left wrist fracture.

4.  Entitlement to a compensable rating for left plantar 
fasciitis with heel spur.


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel



INTRODUCTION

The appellant served on active duty from January 1971 to June 
1995.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO).


CONTENTION OF APPELLANT ON APPEAL

The appellant contends that a chronic back disability was 
incurred in service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellants 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not met the 
initial burden of submitting evidence which is sufficient to 
justify a belief by a fair and impartial individual that the 
claim to service connection for a back disability is well 
grounded.

The issues of entitlement to an increased rating for the 
right knee, left wrist and left foot are the subjects of the 
remand immediately following this decision.


FINDING OF FACT

A chronic back disability is not shown in service.



CONCLUSION OF LAW

A well grounded claim for service connection for a chronic 
back disability has not been presented.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for a chronic back 
disability.  Service connection may be granted, when the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).

In the case of any disease diagnosed after discharge, service 
connection may be granted when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Service connection is presumed if a veteran manifests a 
chronic disease, such as arthritis, to a degree of at least 
10 percent within one year after separation from service.  38 
U.S.C.A. § 1112 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990).  If a particular claim is not well grounded, then 
the appeal fails and there is no further duty to assist in 
developing facts pertinent  to the claim since such 
development would be futile.  38 U.S.C.A § 5107(a) (West 1991 
& Supp. 1998).

There are three elements of a well grounded claim for 
service connection.  First, there must be evidence of a 
current disability as provided by a medical diagnosis.  
Second, there must be evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates.  Third, there 
must be a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1998).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).  In this case, the appellant's 
evidentiary assertion as to the presence of a chronic back 
disability in service is inherently incredible when viewed in 
the context of the total record.

Service medical records reflect that the appellant was 
treated for low back pain in December 1977.  The impression 
was back spasms.  He was treated again in May and June 1983 
for back complaints.  The impression was lumbosacral strain.  
No subsequent treatment was shown.  Retirement examination 
dated April 1995 was negative for abnormality of the spine 
although the appellant checked the box for recurrent back 
pain on the report of medical history and indicated that he 
had previously experienced low back pain that prevented him 
from walking or sitting comfortably.

The most recent medical evidence of record as shown on 
retirement examination dated April 1995 is negative for a 
back disability.  Without competent evidence showing that the 
claimed disability is present, no plausible claim for service 
connection can be presented, and the claim is not well 
grounded.  See Brammer v. Derwinski, 3 Vet.App. 233, 225 
(1992); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).  
Moreover, lay assertions of medical diagnosis cannot 
constitute evidence to render a claim well grounded.  Lathan 
v. Brown, 7 Vet.App. 359, 365 (1995); Grottveitt v. Brown, 5 
Vet. App. 91, 93 (1993); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  As a layman the appellant is not competent to 
offer opinions on medical diagnosis and, moreover, the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 
(1992).

Therefore, in view of the above,  the Board finds that a well 
grounded claim for service connection for a back disability 
has not been presented.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  This 
obligation was successfully completed by VARO in its April 
1997 statement of the case.  Likewise, the Boards discussion 
above informs the appellant of the requirements for the 
completion of his application for the claim for service 
connection.


ORDER

Service connection for a back disability is denied.


REMAND

A review of the evidence of records shows that, based on 
service medical records, service connection was established 
for degenerative joint disease of the right knee (10 %), a 
left wrist fracture (0%), and left plantar fasciitis with 
heel spur (0%).  The appellant subsequently voiced 
disagreement with the disability ratings that were assigned.

After reviewing the service medical records, the Board finds 
that it does not contain sufficient detail to permit an 
evaluation of the appellants disabilities under the rating 
schedule.  Therefore, remand is necessary to obtain a 
comprehensive VA medical examination of the service connected 
disabilities at issue.  See Littke v. Derwinski, 1 Vet.App. 
90 (1990), and Green v. Derwinski, 1 Vet.App. 121 (1990).  
Additionally, the Board notes that, for rating purposes, a VA 
examination concerning orthopedic disability should contain 
an opinion concerning the effect of pain upon a veterans 
functional abilities, as is required by 38 C.F.R. §§ 4.40, 
4.45 (1996), and DeLuca v. Brown, 8 Vet.App. 202 (1995), and 
address the rating criteria in relation to the veterans 
symptoms.  See Johnson v. Brown, 9 Vet.App. 7 (1996).

In view of the above, this case is remanded to VARO for the 
following action:

1.  The appellant should be scheduled for 
a VA orthopedic examination by a 
qualified examiner to fully evaluate the 
service-connected right knee, left foot 
and left wrist conditions.  The claims 
folder must be reviewed prior to the 
examination along with a copy of this 
remand.  The examination must be 
conducted in accordance with the VA 
Physicians Guide for Disability 
Evaluation Examinations.  All appropriate 
tests deemed necessary should be 
conducted and all clinical findings 
should be reported in detail.  
Specifically, the examiner should fully 
describe the degree of limitation of 
motion.  Any limitation of motion must be 
confirmed by clinical findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The 
inability to perform the normal working 
movements of the body with normal 
excursion, strength, speed, coordination 
and endurance should be described, and 
the degree of functional loss due to pain 
should also be indicated.  38 C.F.R. 
§ 4.40 (1998).  It should be indicated 
whether there is more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (1998).  A 
complete rationale for all opinions 
expressed must be provided.

2.  After the development requested above 
has been completed, VARO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

3.  This claim must be afforded 
expeditious treatment by VARO.  The law 
requires that all claims that are 
remanded by the Board or the United 
States Court of Veterans Appeals (the 
Court) for additional development or 
other appropriate action be handled in an 
expeditious manner.  See The Veterans 
Benefits Improvements Act of 1944, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994) and 38 U.S.C.A. § 5101 (West 
1991 & Supp. 1996) (History and Statutory 
Notes).  In addition, VBAs ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part IV, directs 
all VAROs to provided expeditious 
handling of all cases that have been 
remanded by the Board or the Court.  See 
M21-1, Part IV, paras. 8.4408.45 and 
38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
